Exhibit 10.1

October 26, 2005

Michael D. Craighead
c/o Pericom Semiconductor
3545 North First Street
San Jose, CA 95134

Dear Mike:

          This letter sets forth the terms you and I have discussed in regard to
your employment with Pericom Semiconductor Corporation (“Pericom” or the
“Company”), and your plans to resign from Pericom early next year.  If the terms
of this Transition Agreement (the “Agreement”) are acceptable, please sign where
indicated below.

          1.       Transition Period.  Between now and January 31, 2006 (the
“Transition Period”), you will continue your employment at Pericom as its VP,
Finance and Administration/CFO.  Your resignation will be effective on January
31, 2006 (unless the Transition Period is terminated sooner in accordance with
Section 4 below), and your employment will terminate at that time.

          2.       Duties During Transition Period.  During the Transition
Period, you will continue to perform your current duties as VP, Finance and
Administration/CFO, as well as any other duties that may be reasonably assigned
to you by Pericom’s Chief Executive Officer (“CEO”).

          3.       Compensation and Benefits During Transition Period.  During
the Transition Period, you will continue to receive your current annual base
salary (less applicable taxes and withholdings), as may be increased (but not
decreased) from time to time, in accordance with Pericom’s normal payroll
cycle.  During the Transition Period, you also will continue to receive employee
benefits that are provided to other similarly-situated employees (e.g., group
health, dental and vision insurance, 401(k)), subject to the terms and
conditions of each employee benefit plan.

          4.       Termination of Transition Period.  You understand and agree
that your employment with Pericom will continue to be at-will during the
Transition Period. This means that either you or Pericom may terminate your
employment at any time, with or without notice and with or without cause. 
Notwithstanding the foregoing, Pericom may immediately terminate the Transition
Period for “Cause” if you (i) engage in material misconduct, including but not
limited to fraud, misappropriation of Pericom’s trade secrets or proprietary
information, or embezzlement, (ii) exhibit, in Pericom’s reasonable discretion,
dishonesty or lack of effort in performance of the duties assigned to you,
(iii) commit a felony or other criminal act against Pericom, (iv) breach any
material provision, representation or warranty in this Agreement or any other
agreement between herself and Pericom.  If your employment is terminated prior
to January 31, 2006 for Cause, you shall not be entitled to any of the payments
or benefits described in Section 5 below.  You understand and agree you will not
be entitled to any further compensation or benefits from Pericom after your
employment terminates for any reason, except as otherwise set forth in this
Agreement.

1

--------------------------------------------------------------------------------




          5.        Payments and Stock Acceleration Upon Termination.  You shall
be entitled to the following payments and benefits following the termination of
your Transition Period, subject to the terms and conditions set forth in
subsections (a) and (b) below:

 

 

a.

Bonus:  If your employment continues through January 31, 2006, Pericom shall pay
you a bonus equal to $30,000.00 (the “Bonus”), less applicable taxes and
withholdings.  If your employment is terminated by Pericom without Cause (as
defined in Section 4 above) prior to January 31, 2006, Pericom shall pay you a
pro-rated portion of the Bonus (less applicable taxes and withholdings), which
shall be calculated on a daily basis for each day elapsed from November 1, 2005
through the date your employment terminates.  You will not be entitled to any
portion of the Bonus if your employment is terminated by Pericom for Cause prior
to January 31, 2006, or if you voluntarily terminate your employment prior to
January 31, 2006.

 

 

 

 

 

 

b.

Stock Option Acceleration.  If your employment continues through January 31,
2006, Pericom shall accelerate the vesting of the stock options that were
granted to you on April 21, 2003 and April 18, 2005 such that 100% of those
stock options shall be vested and exercisable as of the date your employment
terminates (January 31, 2006).  You acknowledge and agree that you were granted
an option to purchase 12,000 shares of Pericom’s stock on April 21, 2003 (the
“April 21, 2003 Option”), and an option to purchase 11,000 shares of Pericom’s
stock on April 18, 2005 (the “April 18, 2005 Option”), and further acknowledge
and agree that the acceleration provisions of this Section 5(b) shall only apply
to the April 21, 2003 Option and the April 18, 2005 Option.  You further
acknowledge and agree that you shall not be entitled to any stock option
acceleration under this Section 5(b) if you voluntarily resign prior to January
31, 2006 or if Pericom terminates your employment for Cause prior to January 31,
2006.  However, if Pericom terminates your employment prior to January 31, 2006
without Cause, you shall be entitled to the stock option acceleration set forth
in this Section 5(b) as of the date your employment terminates.

          6.       Proprietary Information.  You agree not to disclose, use or
otherwise misappropriate any trade secrets or other confidential, privileged and
proprietary information belonging to Pericom or acquired by you during your
employment with Pericom.  You understand and agree that you shall continue to be
bound by the Employment Agreement and Conflict of Interest Agreements that you
signed in connection with your employment, and your obligations under these
agreement shall continue to remain in effect following the termination of your
employment. 

2

--------------------------------------------------------------------------------




          7.       Integration; Governing Law; Severability.  You and Pericom
agree this letter contains all of our agreements and understandings with respect
to the subject matter of this Agreement and may not be contradicted by evidence
of any prior or contemporaneous agreement, except to the extent that the
provisions of any such agreement have been expressly referred to in this
Agreement as having continued effect.  It is agreed that this Agreement shall be
governed by the laws of the State of California.  If any provision of this
Agreement or the application thereof to any person, place, or circumstance shall
be held by a court of competent jurisdiction to be invalid, unenforceable, or
void, the remainder of this Agreement and such provision as applied to other
person, places, and circumstances shall remain in full force and effect.

          8.       Acknowledgments.  Finally, by your signature below, you
acknowledge each of the following: (a) that you have read this Agreement or have
been afforded every opportunity to do so; (b) that you are fully aware of the
Agreement’s contents and legal effect; (c) that you have had an opportunity to
consult with an attorney of your choosing before signing this Agreement; and (d)
that you have chosen to enter into this Agreement freely, without coercion and
based upon your own judgement and not in reliance upon any promises made by
Pericom other than those contained in this letter.

If you wish to accept the terms of this Agreement, please sign where indicated
below and return this Agreement to me.

 

Sincerely,

 

 

 

 

 

Alex Hui

 

President and CEO

I have read and understand the Agreement above and agree to be bound by its
terms and conditions.

_____________________________

 

Date:  ___________________

Michael D. Craighead

 

 

3

--------------------------------------------------------------------------------